The arguments and amendments submitted 06/16/2022 have been considered.  In light of amendments made, all prior claim objections and USC § 112(b) rejections are hereby withdrawn.  The merits of the claims, however, remain unpatentable as set forth below.
Election/Restrictions
Newly submitted claims 27-39 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly submitted claims 27-33, classified in B29C64/227 and claims 34-39, classified in B29C64/236, and the invention originally claimed, classified in B29C64/386, are related as distinct related processes which have materially different designs and functions, are not obvious variants, and do not overlap in scope, since each of these independent claims recites features not present in the other two independent claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 27-39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4, line 2, recites "the laser array position detector".  The term is not previously used in this claim or its parent claims(s), and thus lacks proper antecedent basis.  For the purpose of examination, claim 4, line 2, reads on “the sensor”.  
Claim 10, lines 1-2, recite "wherein the laser array position detector".  The term is not previously used in this claim or its parent claims(s), and thus lacks proper antecedent basis.  For the purpose of examination, claim 10, lines 1-2, read on “further comprising a laser array position detector comprising a visual reference target”.  Dependent claims fall herewith.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Philippi (WO2017/108762, listed on the IDS filed 12/18/2020 and with text citations to English language equivalent US PG Pub 2018/0361728), in view of Nagano (US PG Pub 2003/0052105).
Regarding claim 1, Philippi teaches an additive manufacturing system (Figs. 1-2) comprising: 
a build surface (7 in Fig. 1);
a laser energy source (21 in Fig. 1 and para. 0038) 
an optics assembly (20 in Fig. 1) movable relative to the build surface (para. 0040) and configured to direct laser energy from the laser energy source towards the build surface (as shown in Fig. 1) and to form an array of laser energy pixels on the build surface (each point where laser beam 22 intersects surface 7 per para. 0040 is a laser energy pixel); 
a sensor (41 in Fig. 2) configured to detect the laser energy from a laser energy pixel (as shown in Fig. 2b); and 
a processor operatively coupled to the optics assembly and the sensor (29, 32 in Fig. 1), wherein the processor is configured to move the optics assembly relative to the aperture to scan at least two laser energy pixels across the sensor (paras. 0021, 0036, 0039), wherein the processor is configured to determine an orientation of the array of laser energy pixels relative to a reference orientation of the optics assembly based at least in part on a position of each of the at least two laser energy pixels (paras. 0014, 0020).
For the embodiment of Figs. 1-2, Philippi does not teach that the system comprises a plurality of laser energy sources, and instead teaches a single laser energy source. 
However, Nagano teaches an AM system comprising a plurality of laser energy sources (source 22 in Fig. 20 comprises a plurality of laser energy sources 560 per Fig. 24 and para. 0171) with an optics assembly (as shown in Fig. 20) configured to form an array of laser energy pixels on the build surface (paras. 0022 and 0172).
Nagano teaches that the use of a plurality of laser energy sources provides high speed manufacturing with a high degree of precision and spatial resolution (paras. 0015, 0019).
In view of Nagano’s teachings, one of ordinary skill in the art at the time of filing would have modified Philippi’s apparatus to utilize a plurality of laser energy sources rather than a single laser source to predictably improve manufacturing speed and precision.
Regarding claim 2, Philippi teaches the processor is configured to determine the position of each of the at least two laser energy pixels relative to a reference position of the optics assembly (paras. 0014, 0020).  
Regarding claim 4, Philippi teaches the optics assembly is movable relative to the laser array position detector to scan each laser energy pixel of the array of laser energy pixels across the aperture (para. 0040), and wherein the processor is configured to determine a position of each laser energy pixel relative to the reference position (paras. 0014, 0020).    
Regarding claim 5, Philippi teaches an aperture (43 in Fig. 2) sized and shaped to permit laser energy to pass through the aperture to the sensor (last sentence of para. 0045), wherein an aperture (43 in Fig. 2) sized and shaped to permit laser energy to pass through the aperture to the sensor (last sentence of para. 0045), wherein the aperture (43) is formed in a plate (31 in Figs. 1-2) positioned substantially level with the build surface (as shown in Fig. 1).  
Regarding claim 6, Philippi teaches an aperture (43 in Fig. 2) sized and shaped to permit laser energy to pass through the aperture to the sensor (last sentence of para. 0045), wherein an aperture (43 in Fig. 2) sized and shaped to permit laser energy to pass through the aperture to the sensor (last sentence of para. 0045), wherein the aperture is defined by a tube (43 is a tube as shown in Fig. 2b) mounted within a free space within a build volume of the additive manufacturing system (as shown in Figs. 1-2a).  
Regarding claim 7, Philippi teaches an aperture (43 in Fig. 2) sized and shaped to permit laser energy to pass through the aperture to the sensor (last sentence of para. 0045), wherein the aperture defines an elongated channel extending towards the sensor (as shown in Fig. 2b).  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Philippi in view of Nagano, as applied to claim 1 above, further in view of Tang (US Patent 6,646,728).
Regarding claims 8-9, Philippi teaches an aperture (43 in Fig. 2) sized and shaped to permit laser energy to pass through the aperture to the sensor (last sentence of para. 0045), wherein
Philippi and Nagano do not teach the other features of claim 8 and 9.
However, Tang teaches an AM system (abstract) with a laser position detector (Fig. 7) comprising a partial pass filter (62) positioned between an aperture (54) and the position sensor (58) for prevention of spurious readings from light at undesired wavelengths (col. 8, lines 22-26).
In view of Tang’s teachings, it would have been obvious to one of ordinary skill in the art to add a filter positioned between the aperture and the position sensor in Philippi’s apparatus to predictably prevent spurious readings from light at undesired wavelengths which could interfere or affect the accuracy of the calibration.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Philippi in view of Nagano, as applied to claim 1 above, further in view of Small (US PG Pub 2018/0281067).
Regarding claims 10-11, Philippi and Nagano do not explicitly teach these features.
However, Small teaches a laser position detector for an AM manufacturing system (abstract and eg. Fig. 6) comprising a visual reference target (reference target 672 illuminated by fiducial calibrator 638 is a visual reference target per para. 0045) spaced from the build surface (as shown in Fig. 6), and the optics assembly further comprises a sensor (detector 678) configured to detect the visual reference target (para. 0045).  Small further teaches a processor (630) is operatively coupled to the second sensor (as shown in Fig. 6 and per para. 0045) and configured to determine an offset between the position of the visual reference target and the position of the array of laser energy pixels (paras. 0043-0045).  
Small teaches that this position detector allows for in-situ, dynamic drift monitoring and calibration of position errors even when print material covers the build surface (paras. 0040, 0045).
In view of Small’s teachings, it would have been obvious to one of ordinary skill in the art to combine Small’s laser position detector comprising a visual reference target and a sensor configured to detect the visual reference target with Philippi’s apparatus to predictably obtain the functionality and benefits taught by Small and cited above, especially for applications involving nonreflective print material over the build surface.
Regarding claim 12, Philippi and Nagano do not explicitly teach these features.
However, Small teaches a second sensor (656 in Fig. 6) is configured to determine a position of a target feature on the build surface (para. 0043), and wherein the processor is configured to use the offset to move the optics assembly to position the array of laser energy pixels relative to the target feature (para. 0044).
Small teaches that this position detector and second sensor allow for in-situ, dynamic drift monitoring and calibration of position errors (paras. 0040, 0044).
In view of Small’s teachings, it would have been obvious to one of ordinary skill in the art to combine Small’s laser position detector comprising a second sensor configured to determine a position of a target feature on the build surface with Philippi’s apparatus to predictably obtain the functionality and benefits taught by Small and cited above.


Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered, but are unpersuasive for the reasons set forth below.
Regarding claim 1, Applicant presents an argument contending that Philippi does not disclose the feature recited as “the processor is configured to determine an orientation of the array of laser energy pixels relative to a reference orientation of the optics assembly based at least in part on a position of each of the at least two laser energy pixels” because Philippi’s teachings are limited to the determination of the position of a single laser, and not the orientation of an array of lasers.  Applicant also argues that Nagano also does not disclose the feature quoted above.
	However, this line of argument is not persuasive for the following reasons.  First, Philippi’s teachings are not limited to a single laser, since Philippi teaches other embodiments of his invention may include irradiators with a plurality of lasers (para. 0089).  Secondly, claim 1 does not recite or require determination of the orientation of an array of laser, since this feature is not recited in claim 1, but instead recites determination of “an orientation of the array of laser energy pixels” (italics added by Examiner for emphasis).  Thirdly, although Philippi does not explicitly use the term orientation, identity of terminology between the prior art and the claimed invention is not required.  Instead, claims must be “given their broadest reasonable interpretation consistent with the specification” and therefore a prior art reference does not need to satisfy an ipsissimis verbis test”.  See MPEP § 2111 and In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990) for further details. Lastly, since Philippi was relied upon for the feature at issue, Nagano is not required to also teach this same feature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745